Citation Nr: 1046617	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-35 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What evaluation is warranted for residuals of a right hip injury 
from August 30, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from March 1989 to October 
1989. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2007, the Board denied the claim.  
The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), and in November 2008, the Court granted 
a Joint Motion for Remand.  The case was remanded by the Board in 
March 2009.  All necessary development has been accomplished and 
the case has now returned to the Board for further appellate 
consideration.  

An August 2010 rating decision granted entitlement to service 
connection for greater trochanteric bursitis and degenerative 
joint disease of the left hip.  Hence, there remains no case or 
controversy over which the Board may exercise jurisdiction on the 
question of entitlement to service connection for a left hip 
impairment.  38 U.S.C.A. § 7104 (West 2002).


FINDING OF FACT

Since August 30, 2004, the Veteran's residuals of a right hip 
injury have not been manifested by a limitation of flexion to 30 
degrees or by limitation of abduction with motion lost beyond 10 
degrees.


CONCLUSION OF LAW

Since August 30, 2004, the Veteran's residuals of a right hip 
injury have not met the criteria for an initial evaluation 
greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5253 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of her claim and did in fact participate.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of this appeal.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, such as the 
situation in this case, multiple (staged) ratings may be assigned 
for different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a November 2004 rating decision the Veteran was granted 
service connection for residuals of a right hip injury and was 
assigned a 10 percent disability evaluation, effective August 30, 
2004.  

In general, 38 C.F.R. § 4.71, Plate II (2009) provides a 
standardized description of hip movement, to include showing that 
normal hip flexion is from 0 to 125 degrees, and normal hip 
abduction is from 0 to 45 degrees.

Under Diagnostic Code 5252, a 10 percent disability rating is 
assigned for flexion of the thigh limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.  For the next higher 20 
percent disability rating there must be limitation of flexion to 
30 degrees.  Id.

Under Diagnostic Code 5253, where there is a limitation of thigh 
abduction with motion lost beyond 10 degrees, a 20 percent rating 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

When evaluating a loss of range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).

Background

The Veteran has received treatment periodically for her right hip 
from the Jamaica Plain VA Medical Center (VAMC), the Brockton 
VAMC, Brockton Hospital, and the Boston Medical Center.  All of 
the available records from these facilities has been associated 
with the claims folder and reviewed in connection with this 
appeal.  Additionally, the Veteran was afforded VA examinations 
in October 2004, January 2008, and November 2009.  

The October 2004 VA examination indicated that the Veteran had a 
completely normal range of right hip motion.  There no evidence 
of any muscle atrophy, or that the right hip disorder caused a 
limp.  

Private treatment records from Boston Medical Center document 
physical therapy treatment from March through May 2007 on the 
Veteran's right hip.  

The Veteran was afforded an additional VA examination in January 
2008.  It was noted at this examination that the Veteran utilized 
a cane for ambulation.  She reported being unable to stand for 
longer than a few minutes and unable to walk for longer than a 
few yards.  Physical examination revealed an antalgic gait with 
poor propulsion.  Range of motion testing showed flexion to 110 
degrees, extension to 20 degrees, adduction from zero to 20 
degrees, and from zero to 15 degrees.  She was able to toe out to 
greater than 15 degrees.  There was no evidence of an additional 
limitation of motion on repetitive use.  The appellant was unable 
to cross her right leg over her left on adduction, or sit for a 
prolonged period of time.  X-rays showed mild degenerative 
changes.  The diagnosis was for right hip pain due to post 
traumatic degenerative joint disease.  

The Veteran underwent another VA examination in November 2009.  
She reported experiencing constant aching in her hips, a 
decreased ability to stand for longer than 10 minutes, and an 
inability to walk more than 100 feet.  The Veteran used a cane to 
ambulate and could not squat.  On examination the Veteran walked 
with an antalgic gait.  There was no evidence of abnormal weight 
bearing.  There was evidence of tenderness, weakness, guarding of 
movement, and tenderness of palpation of the greater trochanter 
area.  Range of motion testing revealed flexion to 100 degrees, 
extension to 20 degrees, and abduction to 30 degrees.  The 
Veteran was able to toe out greater than 15 degrees, and she 
could cross right leg over left.  There was objective evidence of 
pain following repetitive motion, but any additional limitation 
could not be measured due to the appellant's refusal to undergo 
further study.  A diagnosis of greater trochanteric bilateral 
bursitis and degenerative joint disease was given.  



Analysis

After a careful review of the evidentiary record, the Board 
concludes that an initial evaluation in excess of 10 percent for 
the residuals of a right hip injury are not warranted.  

In order to warrant an initial evaluation in excess of 10 
percent, the evidence must show that the disorder is manifested 
by a limitation of thigh flexion to 30 degrees, or a limitation 
of abduction with motion lost beyond 10 degrees.  While there is 
an indication from the November 2009 VA examination that the 
Veteran cannot squat, the October 2004, January 2008, and 
November 2009 VA examination reports show that flexion is at 
least 100 degrees and abduction is at 30 degrees.  

The Board considered the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), but finds that a schedular evaluation in excess of 10 
percent is not warranted.  The evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires consideration of functional loss due to pain under 38 
C.F.R. § 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  DeLuca, 8 Vet. App. at 204-07.  The October 2004 
examination revealed a normal range of motion and there was no 
pain associated with movements.  The January 2008 examination 
revealed no additional loss of motion on repetitive use.  The 
November 2009 examination was unable to test repetitive range of 
motion testing due to the Veteran's refusal secondary to pain.  
While the Veteran can objectively report her pain, the extent of 
any loss of motion due to pain is best determined by trained 
clinicians.  Hence, the Veteran's pain on movement is fully 
contemplated by the currently assigned 10 percent disability 
evaluation.  

The symptoms presented by the Veteran's residuals of a right hip 
injury are fully contemplated by the rating schedule.  There is 
no evidence her disability picture is exceptional when compared 
to other veterans with the same or similar disability.  There is 
no evidence that the claimant's residuals of a right hip injury 
at any time during the appellate term necessitated frequent 
hospitalization, or that this disability alone has caused a 
marked interference with employment.  Thus, the Board finds no 
evidence to indicate referral for extraschedular consideration.  
Thun v. Peake, 22 Vet. App. 111 (2008).

The appeal is denied. 

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
the residuals of a right hip injury is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


